*BY THE COURT.
The record shows the most perfect bur- [420 lesque of judicial proceedings we have ever met with. The pro*430ceeding in issuing the various writs of certiorari, if authorized by any law of any other state, are evidently without sanction in our laws or practice, and show a course of proceeding before the justice, and in the Court of Common Pleas, deserving the severest reprobation. Bui, inasmuch as the writ of error in this ease has improvidently issued, while the cause is still pending in the Common Pleas, before final judgment, the writ must be quashed, as none other than a final judgment can be reached on error.
[No writ of error until final judgment, followed; Kelly v. Hunter, 12 O. 216, 219; Longworth v. Sturges, 6 O. S. 143, 157; Schaeffer v. Marienthal, 17 O. S. 183, 188.]